

117 S1040 IS: To amend title 38, United States Code, to expand eligibility for hospital care, medical services, and nursing home care from the Department of Veterans Affairs to include veterans of World War II.
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1040IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Menendez (for himself, Mr. Cramer, Mr. Booker, Mr. Daines, Mr. Coons, Mr. Rubio, Ms. Klobuchar, Mr. Tillis, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand eligibility for hospital care, medical services, and nursing home care from the Department of Veterans Affairs to include veterans of World War II.1.Expansion of eligibility for hospital care, medical services, and nursing home care from the Department of Veterans Affairs to include veterans of World War IISection 1710(a)(2)(E) of title 38, United States Code, is amended by striking of the Mexican border period or of World War I; and inserting “of—(i)the Mexican border period;(ii)World War I; or(iii)World War II;.